DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 was filed after the mailing date of the Non-Final Rejection on 01/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-3, 5-11, and 15-22 remain generic to all species (including the elected species A). As such, no claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.
Duplicate Claim Warning
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim(s) 1, 21, and 22 recite the broad recitation “An imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six,” and the claims also recite “wherein n represents a natural number of 6” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 further recites “the imaging lens satisfies a following conditional expression: f/4xYS1 ≤ 1.0 where YS1 represents a maximum above-ray beam height of an on-axis beam on the object side surface of the first lens.” However, it is unclear what constitutes an “above-ray beam height of an on-axis beam on the object side surface of the first lens.” Specifically, an above-ray beam is not known in the art or clearly defined, as it is unclear what the beam should be above to be considered an above-ray 
For the purposes of examination, the “above-ray beam height of an on-axis beam” will be interpreted as half of an entrance pupil radius, and f/4xS1 will be interpreted as half of the F-number, consistent with Applicant’s specification.
Claims 2-3, 5-11, and 15-20 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otomo et al. (U.S. PG-Pub No. 2018/0088301; hereinafter – “Otomo”).
Regarding claim 1, Otomo teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147; See also Tables for Examples 1-9), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each embodiment, e.g. Embodiment 1: R11/f = -1.725, within Applicant’s claimed range)
11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-9 where f is given as f, and R11 is given by the Radius of Curvature for surface S1), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-9; Paragraphs 0063, 0069-0070, and 0147; See also Tables for Examples 1-9),
wherein the imaging lens satisfies a following conditional expression:
f/(4xYS1) ≤ 1.0 (See Table below showing values of f/(4xYS1) for each embodiment, which is 0.80, within Applicant’s claimed range)
where YS1 represents a maximum above-ray beam height of an on-axis beam on the object side surface of the first lens (See Tables for Examples 1-9 where f/(4xYS1) is given by the value of Fno by the definition of F-number).
Embodiment
R11 (mm)
f (mm)
R11/f
f/4xYS1
1
-10.96626
6.357
-1.725
0.80
2
-10.87058
6.582
-1.652
0.80
3
-22.12956
6.553
-3.377
0.80
4
-10.00099
6.503
-1.538
0.80
5
-17.58259
6.531
-2.692
0.80
6
-12.14555
6.550
-1.854
0.80
7
-16.25375
6.544
-2.484
0.80
8
-19.34105
6.547
-2.954
0.80
9
-17.10410
6.561
-2.607
0.80

Regarding claim 2, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the imaging lens satisfies a following conditional expression:
                        
                            ω
                            <
                            45
                            °
                        
                     (See e.g. Example 2:                        
                             
                            ω
                            =
                            38.8
                            °
                        
                    , within Applicant’s claimed range; Examiner notes that the condition holds for each of Otomo’s nine examples)
where, ω represents a half image viewing angle of the imaging lens (See Tables for Examples 1-9 where 2ω is given).
Regarding claim 5, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the second lens (L2) has a biconvex shape (See e.g. Figs. 1-9; Paragraphs 0063, 0068, and 0147; See also Tables for Examples 1-9).
Regarding claim 6, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (See e.g. Example 1: |f1/f| = 1.02, within Applicant’s claimed range; Examiner notes that the condition holds for each of Otomo’s nine examples)
where, f1 represents a focal length of the first lens (See e.g. Table 28 giving the value for f1/f for each example).
Regarding claim 7, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Example 1: f2/f = 3.24, within Applicant’s claimed range; Examiner notes that the condition holds for each of Otomo’s nine examples)
where, f2 represents a focal length of the second lens (See e.g. Table 28 giving the value for f2/f for each example).
Regarding claim 8, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the second lens (L2) has at least one aspheric surface (See e.g. Figs. 1-9; Paragraphs 0063, 0068, 0110, and 0147; See also Tables for Examples 1-9).
Regarding claim 9, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the n-th lens (L6) is a meniscus shape having at least one aspheric surface and convex surface on the image side (See e.g. Figs. 1-9; Paragraphs 0063, 0072, 0110, and 0147; See also Tables for Examples 1-9 showing the aspheric surfaces; Examiner notes that although the surface appears to be concave along the optical axis, the aspheric surface has an inflection point, and thus has a convex portion on the surface, meeting the broadest reasonable interpretation of the claim).
Regarding claim 10, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the n-1-th lens (L5) has a biconvex shape (See e.g. Figs. 1-9; Paragraphs 0063, 0071, and 0147; See also Tables for Examples 1-9).
Regarding claim 11, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Example 1: |f(n-1)n/f| = 13.88, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table for Example 1 where f(n-1)n is calculated to be about 13.8 from the calculated values of f5 and f6).
Regarding claim 15, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Example 1: f(n-3)(n-2)/f = 10.2, within Applicant’s claimed range)
where, F-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table for Example 1 where f(n-3)(n-2) is calculated to be about 10.2 from the calculated values of f3 and f4).
Regarding claims 17, 18, and 20, Otomo teaches the imaging lens according to claims 1 and 2, respectively, as above.
Otomo further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 2; and an image sensor (Sim) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See Figs. 1-9 and 19; Paragraphs 0002-0003, 0006, 0064, 0144, and 0170-0171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo.
Regarding claim 3, Otomo teaches the imaging lens according to claim 1, as above.
Otomo further teaches that the first lens (L1) has a biconcave shape (See e.g. Figs. 1-9; Paragraphs 0063, 0067, and 0147; See also Tables for Examples 1-9).
Otomo fails to explicitly disclose that satisfies a following conditional expression:
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            11
                                        
                                    
                                
                            
                            <
                            
                                
                                    R
                                
                                
                                    12
                                
                            
                        
                     where, R12 represents a paraxial curvature radius of the image side surface of the first lens.
However, Otomo further teaches controlling R11 and R12 to satisfy a condition on R11 and R12 of ).1 < (R11+R12)/(R11-R12) < 0.8 (Paragraphs 0008-0009, 0037, and 0065-0067) in order “to minimize an incident angle of rays which are incident at a peripheral angle of view onto the image plane” and “to suppress occurrence of spherical aberration” (Paragraph 0067).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Otomo such that                         
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            11
                                        
                                    
                                
                            
                            <
                            
                                
                                    R
                                
                                
                                    12
                                
                            
                        
                     as Otomo recognizes adjusting the radii in order “to minimize an incident angle of rays which are incident at a peripheral angle of view onto the image plane” and “to suppress occurrence of spherical aberration,” (Paragraph 0067), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, Otomo teaches the imaging lens according to claim 3, as above.
Otomo further teaches an imaging apparatus comprising: the imaging lens according to claim 3; and an image sensor (Sim) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See Figs. 1-9 and 19; Paragraphs 0002-0003, 0006, 0064, 0144, and 0170-0171).
Regarding claim 21, Otomo teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147; See also Tables for Examples 1-9), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each embodiment, e.g. Embodiment 1: R11/f = -1.725, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-9 where f is given as f, and R11 is given by the Radius of Curvature for surface S1), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-9; Paragraphs 0063, 0069-0070, and 0147; See also Tables for Examples 1-9),
wherein the imaging lens satisfies a following conditional expression:
d1-2/f ≈ 0.2 (See Table below showing values of d1-2/f for Examples 1-9 where d1-2 and f are given by the Tables)
1-2 represents an air interval on optical axes between the first lens and the second lens (See Tables for Examples 1-9 where d1-2 and f are given by the Tables).
Embodiment
R11 (mm)
D1-2 (mm)
f (mm)
R11/f
D1-2/f
1
-10.96626
1.452
6.357
-1.725
0.23
2
-10.87058
1.550
6.582
-1.652
0.24
3
-22.12956
1.926
6.553
-3.377
0.29
4
-10.00099
1.442
6.503
-1.538
0.22
5
-17.58259
1.614
6.531
-2.692
0.24
6
-12.14555
1.556
6.550
-1.854
0.24
7
-16.25375
1.550
6.544
-2.484
0.24
8
-19.34105
1.950
6.547
-2.954
0.30
9
-17.10410
1.723
6.561
-2.607
0.26

Otomo fails to explicitly disclose that 0.1 ≤ d1-2/f ≤ 0.19.
However, Otomo further teaches adjusting the distances between lenses in order “to prevent air lenses formed between the lenses from having excessive effects…to suppress occurrence of high-order, that is, fifth or more order spherical aberration…to satisfactorily correct low-order spherical aberration” (Paragraph 0077) and “to satisfactorily correct spherical aberration and field curvature…to suppress the total length of the lens system” (Paragraph 0102).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Otomo such that 0.1 ≤ d1-2/f ≤ 0.19 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), further being motivated to “to prevent air lenses formed between the lenses from having excessive effects…to suppress occurrence of high-order, that is, fifth or more order spherical aberration…to satisfactorily correct low-order spherical aberration” and “to satisfactorily correct spherical aberration and field curvature…to suppress the total length of the lens system,” as in Otomo (Paragraphs 0077 and 0102), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 22, Otomo teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147; See also Tables for Examples 1-9), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each embodiment, e.g. Embodiment 1: R11/f = -1.725, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-9 where f is given as f, and R11 is given by the Radius of Curvature for surface S1), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-9; Paragraphs 0063, 0067-0072, and 0147),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-9; Paragraphs 0063, 0069-0070, and 0147; See also Tables for Examples 1-9),
wherein the imaging lens satisfies a following conditional expression:
1 ≤ |fn/f| ≤ 20, wherein fn represents a focal length of the n-th lens (Paragraphs 0137-0140).
Embodiment
R11 (mm)
f (mm)
R11/f
1
-10.96626
6.357
-1.725
2
-10.87058
6.582
-1.652
3
-22.12956
6.553
-3.377
4
-10.00099
6.503
-1.538
5
-17.58259
6.531
-2.692
6
-12.14555
6.550
-1.854
7
-16.25375
6.544
-2.484
8
-19.34105
6.547
-2.954
9
-17.10410
6.561
-2.607

Otomo fails to explicitly disclose that 0.96 ≤ |fn/f| ≤ 1.21.
n/f| in order “to minimize an incident angle of off-axis principal rays incident onto the image plane” and “to minimize the total length of the lens system, and it is possible to satisfactorily correct distortion” (Paragraph 0140).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Otomo such that 0.96 ≤ |fn/f| ≤ 1.21 in order “to minimize an incident angle of off-axis principal rays incident onto the image plane” and “to minimize the total length of the lens system, and it is possible to satisfactorily correct distortion,” as in Otomo (Paragraph 0140), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo as applied to claim 1 above, and further in view of Ohashi (U.S. Patent No. 8,599,500) and Abe (U.S. PG-Pub No. 2003/0081331).
Regarding claim 16, Otomo teaches the imaging lens according to claim 1, as above.
Otomo fails to explicitly disclose that the n-3-th lens and the n-2-th lens are cemented.
However, Ohashi teaches an imaging lens comprising n lenses wherein the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 7, L. 60 – C. 8, L. 2). Ohashi teaches this cemented lens such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” (C. 7, L. 60 – C. 8, L. 2) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Otomo and Ohashi fail to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
However, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Otomo such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 1, 3, 5-11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (U.S. PG-Pub No. 2018/0239113) in view of Otomo.
Regarding claim 1, Dai teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order 
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each embodiment, e.g. Embodiment 1: R11/f = -2.22, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5, 10, and 12 where f is given as f, and R11 is given by the Radius of Curvature for surface S1), and
wherein n represents a natural number of 6 (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0005-0012 and 0099),
wherein an (n-3)th lens (L3) has positive refractive power and an (n-2)th lens (L4) has negative refractive power (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0005-0012 and 0099-0100; See also Tables for Embodiments 1-5, 10, and 12),
wherein the imaging lens satisfies a following conditional expression:
1.20 ≤ f/(4xYS1) ≤ 1.26 (See Table below showing values of f/(4xYS1) for each embodiment),
where YS1 represents a maximum above-ray beam height of an on-axis beam on the object side surface of the first lens (See Tables for Embodiments 1-5, 10, and 12 giving the value of f/(4xS1) as half of Fno).
Embodiment
R11 (mm)
f (mm)
R11/f
f/(4xS1)
1
-7.7148
3.47
-2.22
1.22
2
-8.5881
3.55
-2.42
1.21
3
-8.7466
3.38
-2.59
1.23
4
-7.6418
3.38
-2.26
1.24
5
-8.1579
3.34
-2.44
1.25
10
-14.053
3.58
-3.93
1.20
12
-14.053
3.59
-3.91
1.21

Dai fails to explicitly disclose that the imaging lens satisfies a following conditional expression:
f/(4xYS1) ≤ 1.0, where YS1 represents a maximum above-ray beam height of an on-axis beam on the object side surface of the first lens.
1) ≤ 0.9 (See Tables for Examples 1-9; Paragraph 0169). Otomo teaches this value on f/(4xYS1) in order “to provide an imaging lens, which has a small F number and in which various aberrations are satisfactorily corrected” (Paragraph 0006) because Otomo recognizes that “for a graphic operation such as imaging in the dark and blurring of the background, there also has been a demand for an imaging lens with a small F number” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that f/(4xYS1) ≤ 1.0 as suggested by Otomo in order “to provide an imaging lens, which has a small F number and in which various aberrations are satisfactorily corrected” because Otomo recognizes that “for a graphic operation such as imaging in the dark and blurring of the background, there also has been a demand for an imaging lens with a small F number” (Paragraphs 0003 and 0006), since the claimed ranges and the prior art ranges (of Dai) are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the first lens has a biconcave shape and satisfies a following conditional expression:
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            11
                                        
                                    
                                
                            
                            <
                            
                                
                                    R
                                
                                
                                    12
                                
                            
                        
                     (Embodiment 1: |R11| = 7.7148 <  26.4563 = R12)
where, R12 represents a paraxial curvature radius of the image side surface of the first lens (See Table for Embodiment 1 where R11 and R12 are given by the Radius of Curvature for surfaces S1 and S2, respectively).
Regarding claim 5, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the second lens (L2) has a biconvex shape (See e.g. Figs. 16, 46, and 56 as well as Table for Embodiments 4, 10, and 12; Paragraphs 0008 and 0100).
Regarding claim 6, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Embodiment 1: |f1/f| = 3.18, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table for Embodiment 1 where f1 is given in mm).
Regarding claim 7, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Embodiment 1: f2/f = 2.27, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table for Embodiment 1 where f2 is given in mm).
Regarding claim 8, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the second lens (L2) has at least one aspheric surface (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0131-0133; See also Tables for Embodiments 1-5, 10, and 12 showing the aspheric surfaces).
Regarding claim 9, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the n-th lens (L6) is a meniscus shape having at least one aspheric surface and convex surface on the image side (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0012, 0100, and 0131-0133; See also Tables for Embodiments 1-5, 10, and 12 showing the aspheric surfaces; Examiner notes that although the surface appears to be concave along the optical axis, the aspheric surface has an inflection point, and thus has a convex portion on the surface, meeting the broadest reasonable interpretation of the claim).
Regarding claim 10, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the n-1-th lens (L5) has a biconvex shape (See e.g. Figs. 16 and 21; Paragraphs 0006-0012 and 0099-0100; See also tables for Embodiments 4 and 5 sowing the biconvex shape of the lens).
Regarding claim 11, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Embodiment 1: |f(n-1)n/f| = 4.7, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table for Embodiment 1 where f(n-1)n is calculated to be about 16.3 from the values of f5 and f6).
Regarding claim 15, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Embodiment 1: f(n-3)(n-2)/f = 3.3, within Applicant’s claimed range)
where, F-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table for Embodiment 1 where f(n-3)(n-2) is calculated to be about 11.5 from the values of f3 and f4).
Regarding claims 17, 19, and 20, Dai in view of Otomo teaches the imaging lens according to claims 1 and 3, respectively, as above.
Dai further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 3-4; and an image sensor (S15) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 1; Paragraphs 0003, 0102, 0105, 0130, and 0147).
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Otomo as applied to claim 1 above, and further in view of Ohashi.
Regarding claim 2, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai fails to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens.
However, Ohashi teaches an imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-5; Abstract; C. 2, L. 48-61; C. 3, L. 49-63; C. 8, L. 29-67; See also Tables for Embodiments 1-5), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Embodiment 1: R11/f = -0.83, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5 where R11 is given by the value of R for surface 1 and f is given), and imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (C. 2, L. 39-47; C. 5, L. 9-24; See also Tables for Embodiments 1-5, giving values of ω falling within Applicant’s claimed range).
Ohashi teaches this half image viewing angle “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” (C. 5, L. 9-24) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that                         
                            ω
                            <
                            45
                            °
                        
                     as taught by Ohashi “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Dai in view of Otomo and Ohashi teaches the imaging lens according to claim 2, as above.
Dai further teaches an imaging apparatus comprising: the imaging lens; and an image sensor (S15) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 1; Paragraphs 0003, 0102, 0105, 0130, and 0147).
Additionally, Ohashi further teaches an imaging apparatus comprising: the imaging lens; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 16-17; C. 9, L. 5 – C. 10, L. 3)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Otomo as applied to claim 1 above, and further in view of Ohashi and Abe.
Regarding claim 16, Dai in view of Otomo teaches the imaging lens according to claim 1, as above.
Dai fails to explicitly disclose that the n-3-th lens and the n-2-th lens are cemented.
However, Ohashi teaches an imaging lens comprising n lenses wherein the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 7, L. 60 – C. 8, L. 2). Ohashi teaches this cemented lens such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that the n-3-th lens and the n-2-th lens are cemented as in Ohashi such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 7, L. 60 – C. 8, L. 2; C. 8, L. 16-18), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Dai and Ohashi fail to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
However, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1, 2, 6-9, 11, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (U.S. Patent No. 9,279,958; hereinafter – “Noda”) in view of Otomo.
Regarding claim 1, Noda teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each example, e.g. Example 1: R11/f = -4.2, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-4 where R11 is given by the value of Ri for surface 1 and f is given), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4).
Example
R11 (mm)
f (mm)
R11/f
1
-9.96835
2.366
-4.2
2
-13.2541
2.825
-4.7
3
-13.3059
2.877
-4.6
4
-12.3545
2.921
-4.2

Noda fails to explicitly disclose that the imaging lens satisfies a following conditional expression:
f/(4xYS1) ≤ 1.0, where YS1 represents a maximum above-ray beam height of an on-axis beam on the object side surface of the first lens.
However, Otomo teaches an imaging lens comprising six lenses of the claimed configuration and satisfying f/(4xYS1) ≤ 0.9 (See Tables for Examples 1-9; Paragraph 0169). Otomo teaches this value on f/(4xYS1) in order “to provide an imaging lens, which has a small F number and in which various 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Noda such that f/(4xYS1) ≤ 1.0 as suggested by Otomo in order “to provide an imaging lens, which has a small F number and in which various aberrations are satisfactorily corrected” because Otomo recognizes that “for a graphic operation such as imaging in the dark and blurring of the background, there also has been a demand for an imaging lens with a small F number” (Paragraphs 0003 and 0006), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            ω
                            <
                            45
                            °
                        
                     (Example 2:                        
                             
                            ω
                            =
                            41
                            °
                        
                    , within Applicant’s claimed range)
where, ω represents a half image viewing angle of the imaging lens (See Tables 3 and 9 where ω is calculated to be 41 from the values of f, Ri for surface 13, and f*tan(ω)/R6r for Example 2).
Regarding claim 6, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (See range in C. 12, L. 48-53; Example 1: |f1/f| = 2.5, within Applicant’s claimed range)

Regarding claim 7, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Example 2: f2/f = 4.1, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table 7 for Example 4 where f2 is calculated to be 11.9 mm from the values of Ri, Di, and Ndj for surfaces 3-4).
Regarding claim 8, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the second lens has at least one aspheric surface (C. 13, L. 42 – C. 14, L. 9; See also Tables for Examples 1-4 showing the aspheric values for aspheric surfaces).
Regarding claim 9, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the n-th lens is a meniscus shape having at least one aspheric surface and convex surface on the image side (C. 7, L. 60 – C. 8, L. 10; C. 13, L. 42 – C. 14, L. 9; See also Tables for Examples 1-4 showing the aspheric values for aspheric surfaces; Examiner notes that although the surface appears to be concave along the optical axis, the aspheric surface has an inflection point, and thus has a convex portion on the surface, meeting the broadest reasonable interpretation of the claim).
Regarding claim 11, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Example 1: f(n-1)n/f = 3.2/2.366 = 1.35, within Applicant’s claimed range)
(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table 1 for Example 1 where f(n-1)n is calculated to be 3.2 from the values for Ri, Di, and Ndj of surfaces 9-12).
Regarding claim 15, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Example 1: f(n-3)(n-2)/f = 3.5, within Applicant’s claimed range)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table 1 for Example 1 where f(n-3)(n-2) is calculated to be 8.2 from the values for Ri, Di, and Ndj of surfaces 6-8).
Regarding claims 17, 18 and 20, Noda in view of Otomo teaches the imaging lens according to claims 1 and 2, respectively, as above.
Noda further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 10-11; C. 6, L. 5-34).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Otomo as applied to claim 1 above, and further in view of Abe.
Regarding claim 16, Noda in view of Otomo teaches the imaging lens according to claim 1, as above.
Noda further teaches that the n-3-th lens (L3) and the n-2-th lens (L4) are cemented (See e.g. Fig. 1; C. 7, L. 30-45).
Noda fails to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
                        
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the eccentricity” (Paragraphs 0072-0073) in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Noda such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Regarding claim 21, Noda teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each example, e.g. Example 1: R11/f = -4.2, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-4 where R11 is given by the value of Ri for surface 1 and f is given), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4).
Example
R11 (mm)
f (mm)
R11/f
1
-9.96835
2.366
-4.2
2
-13.2541
2.825
-4.7
3
-13.3059
2.877
-4.6

-12.3545
2.921
-4.2

Noda fails to explicitly disclose that the imaging lens satisfies a following conditional expression:
0.1 ≤ d1-2/f ≤ 0.19, where d1-2 represents an air interval on optical axes between the first lens and the second lens.
However, Noda further teaches that 0.3 < d1-2/f < 1.0 (C. 3, L. 35 – C. 4, L. 13; C. 11, L. 15-42) such that “an increase in the effective diameter of the first lens L1, which is likely to occur when shortening the total length and widening the angle of view, can be suppressed” (C. 11, L. 15-42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Noda such that 0.1 ≤ d1-2/f ≤ 0.19 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) such that “an increase in the effective diameter of the first lens L1, which is likely to occur when shortening the total length and widening the angle of view, can be suppressed,” as in Noda (C. 11, L. 15-42), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 22, Noda teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each example, e.g. Example 1: R11/f = -4.2, within Applicant’s claimed range)
11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-4 where R11 is given by the value of Ri for surface 1 and f is given), and
wherein n represents a natural number of 6 (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4),
wherein an (n-3)th lens has positive refractive power and an (n-2)th lens has negative refractive power (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4),
wherein the imaging lens satisfies a following conditional expression:
0.20 ≤ |fn/f| ≤ 1.43 where, f-n represents a focal length of the n-th lens (C. 3, L. 35 – C. 4, L. 13; C. 10, L. 23-49).
Example
R11 (mm)
f (mm)
R11/f
1
-9.96835
2.366
-4.2
2
-13.2541
2.825
-4.7
3
-13.3059
2.877
-4.6
4
-12.3545
2.921
-4.2

Noda fails to explicitly disclose that 0.96 ≤ |fn/f| ≤ 1.21.
However, Noda teaches an overlapping range on |fn/f| in order such that “the negative refractive power of the sixth lens L6 will not become excessively strong with respect to the refractive power of the entire system” so “increases in the incident angles of light rays that pass through the optical system and enter the imaging surface (imaging element) can be suppressed, particularly at the peripheral portions of an imaging region” and such that “the negative refractive power of the sixth lens L6 will not become excessively weak with respect to the refractive power of the entire system” so “the total length can be shortened and field curvature can be favorably corrected” (C. 10, L. 23-49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Noda such that 0.96 ≤ |fn/f| ≤ 1.21 since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and such that “the negative refractive power of the sixth lens L6 will not become excessively strong with respect to the refractive power of the entire system” so “increases in the incident angles of light rays that pass through the optical system and enter the imaging surface (imaging element) can be suppressed, particularly at the peripheral portions of an imaging region” and such that “the negative refractive power of the sixth lens L6 will not become excessively weak with respect to the refractive power of the entire system” so “the total length can be shortened and field curvature can be favorably corrected,” as taught by Noda (C. 10, L. 23-49).
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 04/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Dai and Noda have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Otomo, as detailed above and necessitated by Applicant’s amendments.
Moreover, regarding claims 21 and 22, Examiner notes that although Noda does not teach embodiments anticipating these claims, Noda teaches a broader disclosure, including ranges which render the claimed ranges obvious, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896